DETAILED ACTION
Status of Claims
The following is a Final Office Action in response to Applicant’s Amendments received on 09/15/2021.
Claims 1 and 15 are amended. Claims 1-20 are considered in this Office Action. Claims 1-20 are currently pending. 
Response to Amendment 
Applicant’s arguments and amendments necessitated the new ground(s) of rejection set forth in this Office Action.
Applicant’s amendments have been considered, and they do not overcome the 35 U.S.C. 101. An updated 101 rejections will address applicant’s amendment.
Applicant’s amendments have been considered, and they do not overcome the 35 U.S.C. 102. An updated 102 rejections will address applicant’s amendment.
 
Response to Argument
Applicant’s argument with respect to 101 rejection to claims 1-20 have been considered, but are not persuasive.
Applicant asserts that neither power consumption nor buildings are abstract concepts. To that end, the rejection at the analysis under Step 2A, Prong One, ignores this fact. When categorizing the claim features as "mental processes" and "additional elements," the rejection considers "power consumption of a building" to be a mental process. This is incorrect because both power consumption and buildings are physical elements, not metal processes.
The examiner respectfully disagrees. It is first noted that the claimed invention is directed to a method for predicting power consumption of a building which is a concept that can be performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “mental mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. (See MPEP 2106.04(a)(2) (III)).
Next the applicant asserts that the subsequent analysis under Step 2A, Prong Two therefore fails to consider the claimed power consumption of the building as an additional element that integrates an abstract idea in the claims into a practical application (e.g., implementing power conservation strategies in a building). The correct application of Step 2A, Prong Two leads to the conclusion that the claims are not directed to a judicial exception and are therefore patent eligible. First, the claims recite an improved method (claim 1)/building energy management system (claim 15) that predicts power consumption of a building. As discussed below, the claimed predictions are not taught in the prior art. Further, the claimed predictions improve the implementation of demand-side management for electric systems and devices in a building which in turn allows and electrical power source to balance electrical production and consumption over time, as described in paragraphs [0025]-[0026] of the present application. The specification explains to one of skill in the art a technical problem and explains the details of the solution to the problem, which is claimed with respect to a building (e.g., an "additional element"). See MPEP 2106.04(d)(1); MPEP 2106(a); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-16, 120 USPQ2d 1091, 1102-03 (Fed. Cir. 2016).
The examiner respectfully disagrees. The Examiner emphasizes that merely using a general purpose computer to execute predict and communications results, without more, does not improve the performance of a computer or any technology at all, but merely employs generic technology as a tool to perform the steps of the abstract idea, such that any improvement achieved by automating the processing of communications would come from the capabilities of a general-purpose computer, rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim.  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to building management system, computing device, and communicate information to a user to implement the abstract idea.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification para. 0026 describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Lastly, Applicant cites the Berkheimer decision and suggests that “the claims recite more than just “than what is well-understood, routine, conventional activity in the field.”.
As best understood by the Examiner, Applicant’s argument appears to be based on a misunderstanding of the recent Berkheimer decision, which the Examiner emphasizes is germane only to Step 2B eligibility inquiry and only for “additional elements” (i.e., not the elements that actually recite the abstract idea).  In particular, the Berkheimer memo provides guidelines for evaluating whether certain claim limitations (the “additional elements”) are well-understood, routine, and conventional, and describes the evidentiary requirements to support factual findings related thereto.  Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018).
Accordingly, the Examiner emphasizes that a §101 rejection, including one based on a judicial exception, does not hinge on whether or not the entire claimed subject matter is directed to “well-understood, routine, and conventional activities,” as suggested by Applicant. Notably, a §101 rejection may be proper even if there are no claim elements deemed well-understood, routine, and conventional.  We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014).  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec).
Accordingly, Applicant’s arguments a with respect to 101 rejection are not persuasive and therefore the rejection is maintained in the updated 101 rejection. 

Applicant’s arguments with respect to 102 rejection to claims 1-20 have been considered, but are not persuasive. 
Applicant asserts that claim 1 recites "extracting essential features of the data." Claim 15 recites a similar feature. The rejection asserts that Jones discloses this feature, pointing to paragraph [0052] in support. However, that paragraph refers only to collecting historical data, not extracting any features of the data, as claimed. Indeed, earlier in the rejection the exact same disclosure is referred to as a "gathering system."
The examiner respectfully disagrees. Jones teaches in para. [0046] that the model generator 28 and engine 30 can be portions or components of a commercially available software tool 38 for predicting outcomes using a neural network model. The neural network models are able to extract the essential characteristics from numerical data as opposed to memorizing all of the data. The neural network model analyzes input data to identify appropriate transforms, partitions the input data into training and test sets, selects relevant input variables, and then constructs, trains, and optimizes a neural network tailored to the problem. While Jones para. [0052] wherein the gathered data is determined over time interval (selected based on a time interval i.e., extracted) and collect (e.g., via the Internet) measurements of dry bulb temperature, wet bulb temperature, solar radiation, and other weather-related conditions for the geographic location of the facility from a weather agency such as the National Oceanic & Atmospheric Administration (NOAA)(essential features). 
Applicant asserts that claim 2 recites "wherein the method is started automatically." The rejection points to paragraph [0071] of Jones, which as noted teaches that "the system can automatically re-perform" certain method steps. However, that does not equate to automatically starting the method, as claimed. Jones specifies only that certain method steps can be re-performed automatically, meaning the step has already been performed in the past, which in turn means that the method has already been started. Jones does not disclose that the starting can be automatic, as claimed.
The examiner respectfully disagrees.  The examiner notes that although the claims are interpreted in the light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057(Fed. Cir. 1993). Further, under broadest reasonable interpretation, paragraph [0071] of Jones teaches automating the method as recited in claim 2.
Applicant asserts that claim 6 recites "analyzing the data by spectral analysis in order to identify the essential features." The rejection points to paragraph [0046] of Jones which describe the use of neural networks. However, that paragraph does not teach spectral analysis. It teaches another type of analysis, e.g., forming interconnected mathematical functions from the input pattern and applying weights in response to the level of correlation. The rejection does not explain how the analysis described in paragraph [0046] of Jones is "spectral analysis," as claimed. For this additional reason, Applicant submits the rejection of claim 6 can be withdrawn.
The examiner respectfully disagrees. Examiner notes that paragraph [0046] describes model generator 28 and engine 30 can be portions or components of a commercially available software tool 38 for predicting outcomes using a neural network mode. The “NEURALWORKS PREDICT” package is specifically directed to the use of a neural network to predict outcomes for any of a wide range of problems. With only minimal user involvement, “PREDICT” addresses the issues associated with building models from empirical data. “PREDICT” analyzes input data to identify appropriate transforms, partitions the input data into training and test sets, selects relevant input variables, and then constructs, trains, and optimizes a neural network tailored to the problem. The data captured is used by the model generator 28 and engine 30 to generate energy efficiency outcome (Fig. 2), while fig, 3 and paragraph [0057] describe/illustrate analysis relying on a sinusoidal function (which are based on the model generator and engine described in paragraph [0046]), which fall under the scope of spectral analysis according to the following reference– e.g., “Spectral analysis provides a means of measuring the strength of periodic (sinusoidal) components of a signal at different frequencies”  -https://www.sciencedirect.com/topics/agricultural-and-biological-sciences/spectral-analysis). 
Accordingly, Applicant’s arguments a with respect to 102 rejection are not persuasive and therefore the rejection is maintained in the updated 102 rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-14) and the system (claims 15-20) are directed to an eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting  concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “mental process” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG, wherein  the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. (See MPEP 2106.04(a)(2) (III)). The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 15, are:  A building energy management system, comprising: a computing device configured to automatically select data from a set of available data regarding power consumption of a building, extract essential features of the data, determine a basis function for a model based on the essential features, generate a power consumption model based on the basis function, the power consumption model operable to generate a prediction of power consumption of the building, and communicate the prediction to an end node, the end node operable to implement power conservation strategies based on the prediction. Claim 1 recites substantially recite the same limitation as claim 15 and therefore subject to the same rationale.  
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to building management system, computing device, , a computing device operable to effect power usage of a building(recited at high level)and communicate information to a user to implement the abstract idea.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification para. 0026 describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: building management system, computing device, a computing device operable to effect power usage of a building(recited at high level), and communicate information to a user.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (paras. 0026) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
Dependent claims recite additional elements such as the end-application is a Building Energy Management System, data stored in cloud data storage or data storage local to the building, climate system, and lighting system, and a security system, and electrical system or device. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification para. 0026 describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (paras. 0026) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible
The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of concepts of mental process, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Melvin A. Jones (US 2011/0313578 A1, hereinafter “Jones”).
Claims 1/15:
Jones teaches:
A method for predicting power consumption of a building (para. 0008 method estimates the amount of energy that would have been consumed by the facility but for the implementation of energy efficiency or conservation measures and system), comprising: selecting data from a set of available data regarding power consumption of a building (para. 0051 the user can be prompted through user interface 26 (FIG. 1) to load or otherwise select data files to input. Para. 0052 gathering system that in turn provides data to computing system 10 can electronically collect (e.g., via the Internet) measurements of dry bulb temperature, wet bulb temperature, solar radiation, and other weather-related conditions for the geographic location of the facility from a weather agency such as the National Oceanic & Atmospheric Administration (NOAA). ); extracting essential features of the data (para. 0052 wherein the gathered data is extracted/selected over determined time interval and collect (e.g., via the Internet) measurements of dry bulb temperature, wet bulb temperature, solar radiation, and other weather-related conditions for the geographic location of the facility from a weather agency such as the National Oceanic & Atmospheric Administration (NOAA)(essential features) ); determining a basis function for a model based on the essential features (para. [0055] step 44 of inputting baseline facility condition data further comprises performing some pre-processing of that data (by means of pre-processing element 32 (FIG. 1)) before inputting it to neural network model generator 28, as described below); generating a power consumption model based on the basis function, the power consumption model operable to generate a prediction of power consumption of the building (para. [0063] At step 48, model generator 28 generates a neural network-based model 50 (FIG. 1) in response to the baseline energy consumption data and baseline facility condition data. Model 50 represents a facility's baseline energy use. As described below, model 50 can be used as a tool for projecting or estimating the amount of energy that would have been consumed by the facility but for the implementation of the energy efficiency or conservation measures in question); and communicating the prediction to an end node, the end node operable to implement power conservation strategies based on the prediction ([0069] At step 54, model 50, in response to the actual facility condition data, produces a prediction or estimate of the amount of energy that the facility would have consumed had the energy-conserving or energy efficiency-enhancing measures not been implemented. [0070] At step 56, the predicted or estimated energy consumption is subtracted from the actual energy consumption for each month in the second time interval. The difference represents the estimated energy savings that resulted from implementing the energy-conserving or energy efficiency-enhancing measures. [0073] at step 58, EECs corresponding to the computed energy savings can be generated, displayed and stored).  

Claim 15 is directed to a building energy management system for performing substantially similar limitations as those discussed above in the rejection of claim 1. Accordingly, Jones teaches a non-a building energy management system comprising a computing device operable to effect power usage of a building performing the limitations discussed above (paragraphs 0048-0050 describe a computing system capable of determining energy savings in an energy-consuming facility is illustrated by the steps shown in FIG. 2. The facility can be, for example, a commercial or residential building or group of such buildings. Although for purposes of illustration with regard to the exemplary embodiment of the invention, a facility is described that is involved in manufacturing, the facility can be involved in any sort of operations in which it is desirable to conserve energy or maximize energy use efficiency. For example, essentially all facilities that purchase electricity from utility companies for purposes such as heating, cooling and illuminating the facility desire to conserve energy or maximize efficiency). Accordingly, claim 15 is rejected using the same references and for substantially the same reasons as set forth above.

Claim 2:
Jones teaches:
The method of claim 1, wherein the method is started automatically [Para. 0071 the system can automatically re-perform some or all of the above-described steps, especially steps 46 and 48, so as maintain a current baseline].  
Claim 3:
Jones teaches:
The method of claim 1, further comprising performing a query to identify the set of available data prior to the selecting step (para. 0052If the weather agency or data gathering system does not maintain a historical database of data gathered over the relevant time interval, computing system 10 can itself query the weather agency hourly over the relevant time interval until the data is collected).  

Claim 4:
Jones teaches:
The method of claim 1, wherein the selecting step includes selecting data provided by an external user (para.[0058] at step 46, baseline energy consumed by the facility during the time interval is input. As with other data inputting steps, the user can be prompted through user interface 26 (FIG. 1). The user can manually enter energy data into a spreadsheet template, which converts the data for automated input to database 36). 

 Claim 5:
Jones teaches:
The method of claim 1, further comprising filtering and normalizing the data prior to the extracting step(para. [0055] step 44 of inputting baseline facility condition data further comprises performing some pre-processing of that data (by means of pre-processing element 32 (FIG. 1)) before inputting it to neural network model generator 28. Para. 0060 energy data should generally be converted (i.e., normalized) from monthly totals to daily averages, such as electricity in terms of kWh/day, and natural gas in terms of Btu/day.).  

Claim 6:
Jones teaches:
The method of claim 1, further comprising analyzing the data by spectral analysis in order to identify the essential features (para. 0046 describes that the model generator 28 and engine 30 can be portion of software tool for predicting outcome using neural network model, wherein the neural networks form these interconnected mathematical functions from the input pattern, not the input data, and apply continuously changing weights in response to the level of correlation. As a result, neural network models are able to extract the essential characteristics from numerical data as opposed to memorizing all of the data. Further [0046] describes model generator 28 and engine 30 can be portions or components of a commercially available software tool 38 for predicting outcomes using a neural network mode. The “NEURALWORKS PREDICT” package is specifically directed to the use of a neural network to predict outcomes for any of a wide range of problems. With only minimal user involvement, “PREDICT” addresses the issues associated with building models from empirical data. “PREDICT” analyzes input data to identify appropriate transforms, partitions the input data into training and test sets, selects relevant input variables, and then constructs, trains, and optimizes a neural network tailored to the problem. The data captured is used by the model generator 28 and engine 30 to generate energy efficiency outcome (Fig. 2), while fig, 3 and paragraph [0057] describe/illustrate analysis relying on a sinusoidal function (which are based on the model generator and engine described in paragraph [0046]), which fall under the scope of spectral analysis according to the following reference– e.g., “Spectral analysis provides a means of measuring the strength of periodic (sinusoidal) components of a signal at different frequencies”).  

Claim 7:
Jones teaches:
The method of claim 1, further comprising updating the model(para. 0084 the post-processing includes repeating the method of FIG. 2 to generate an updated neural network-based model of the facility based on updated facility condition data, and generating updated EECs using the updated model).  

Claim 8:
Jones teaches:
The method of claim 7, wherein the updating includes identifying new data(para. 0058 For any weather and energy data that computing system 10 can obtain automatically from a remote source via network 40, it automatically updates database 36 with new weather and energy data on a periodic (e.g., monthly) basis to maintain the baseline data in a current state.).  

Claim 9:
Jones teaches:
The method of claim 1, wherein the end node is a user (fig. 14, fig. 9, and para. 0074 describes communicating the results to a user (end node) ).  
Claim 10:
Jones teaches:
The method of claim 9, wherein the end-application is a Building Energy Management System (para. 0042 and para. 6A describes a building energy-consuming management system and portal (fig. 6A)).  

Claim 11:
Jones teaches:
The method of claim 1, wherein the set of available data includes data from at least one electrical system or device in the building (para. 0060 and fig. 4 describe available data includes data from at least one electrical system or device (i.e., electricity use, natural gas use, dry and wet bulb. Solar radiance, etc…) in the building).  

Claim 12:
Jones teaches:
The method of claim 1, wherein the set of available data includes data stored in cloud data storage or data storage local to the building (para. 0058 that the data gathered/collected is stored database while para. 0045 describes storage device). 

Claim 13:
Jones teaches:
The method of claim 1, wherein the set of available data includes climate data(para. 107-109 describes climate and weather data associated with a geographic region i.e., carbon dioxide factors 74 by geographic region).  
Claim 14:
Jones teaches:
The method of claim 1, wherein the set of available data includes information about the occupants of the building (para. 0009 the baseline facility conditions can further include facility occupancy data, representing the extent to which the facility is fully or partially occupied, and production or manufacturing data, representing the extent to which the facility is fully or partially engaged in its normal operations. [0053] Historical occupancy datasets can include, for example, the peak number of persons occupying the facility on each day of the time interval).

Claim 16:
Jones teaches:
The building energy management system of claim 15, further comprising a data storage device, and wherein the set of available data includes data from the data storage device (para. 0058 that the data gathered/collected is stored database while para. 0045 describes storage device). 

Claim 17:
Jones teaches:
The building energy management system of claim 15, wherein the building includes at least one electrical system or device, and wherein the set of available data includes data from the at least one electrical system or device (para. 0060 and fig. 4 describe available data includes data from at least one electrical system or device (i.e., electricity use, natural gas use, dry and wet bulb. Solar radiance, etc…) in the building).  

Claim 18:
Jones teaches:
The building energy manage system of claim 17 wherein the at least one electrical system or device includes one of a climate system, and lighting system, and a security system (para. 107-109 describes climate and weather data associated with a geographic region i.e., carbon dioxide factors 74 by geographic region. ara. 0060 and fig. 4 describe available data includes data from at least one electrical system or device (i.e., electricity use, natural gas use, dry and wet bulb. Solar radiance, etc…) in the building).

Claim 19:
Jones teaches:
The building energy management system of claim 15, wherein the computing device is configured to identify new data and update the model based on the new data(para. 0084 the post-processing includes repeating the method of FIG. 2 to generate an updated neural network-based model of the facility based on updated facility condition data, and generating updated EECs using the updated model. para. 0058 For any weather and energy data that computing system 10 can obtain automatically from a remote source via network 40, it automatically updates database 36 with new weather and energy data on a periodic (e.g., monthly) basis to maintain the baseline data in a current state).  

Claim 20:
Jones teaches:
The building energy management system of claim 15, wherein the building energy management system includes the end node (para. 0042 and para. 6A describes a building energy-consuming management system and portal (fig. 6A)) which is accessed by the end node. Fig. 14, fig. 9, and para. 0074 describes communicating the results to a user (end node)).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20110257911 A1
SYSTEMS AND METHODS FOR DETECTING CHANGES IN ENERGY USAGE IN A BUILDING
Drees; Kirk H. et al.
US 20160377306 A1
BUILDING CONTROL SYSTEMS WITH OPTIMIZATION OF EQUIPMENT LIFE CYCLE ECONOMIC VALUE WHILE PARTICIPATING IN IBDR AND PBDR PROGRAMS
Drees; Kirk H. et al.
US 20160179159 A1
ENERGY SERVICES RECOMMENDATION ENGINE
van Campen; Jacques Roland et al.
US 20140114489 A1
SUSTAINABLE ENERGY EFFICIENCY MANAGEMENT SYSTEM
Duff; John M.
US 2010/0306001 A1
SYSTEM AND METHOD FOR DYNAMIC MULTI-OBJECTIVE OPTIMIZATION OF MACHINE SELECTION, INTEGRATION AND UTILIZATION
Frederick Discenzo



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REHAM K ABOUZAHRA/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683